Citation Nr: 1119154	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-11 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than July 31, 2003 for the grant of service connection for resection of terminal ileum and right colon.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011.  A transcript of this proceeding has been associated with the claims file.  

Throughout the pendency of this claim the Veteran and his representative have raised the issue of clear and unmistakable error (CUE) in September 1948 and June 1986 rating decisions denying service connection for resection of terminal ileum and right colon.  While the Board previously found that the September 1948 rating decision did not contain CUE in February 2007, the newly claimed issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In September 9, 1948 and June 17, 1986 rating decisions the RO denied service connection for resection of terminal ileum and right colon.  These decisions are final.

2.  No informal claims for service connection for resection of terminal ileum and right colon were filed between June 17, 1986 and July 31, 2003.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to July 31, 2003, for the award of service connection for resection of terminal ileum and right colon are not met. 38 U.S.C.A.  §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to an effective date earlier than July 31, 2003, for the award of service connection for resection of terminal ileum and right colon.  The Veteran contends that he should be afforded an effective date of either 1946, the date of his intestinal surgery, or 1948, the date of the initial rating decision denying service connection for an intestinal disorder.  

Factual Background

A review of the record shows that the Veteran submitted an initial claim for service connection an intestinal disorder in January 1947.  In connection with this claim the RO obtained service treatment records which were negative for abdominal complaints and post-service treatment records dated from August 1946 to December 1946 which show that the Veteran underwent resection of the terminal ileum and right colon in August 1946, approximately six months after the Veteran's discharge from military service.  By rating decision dated in September 1948 the RO denied service connection for resection of the terminal ileum and right colon finding no evidence of complaints or treatment of a stomach disorder in service.  The Veteran failed to perfect an appeal of this decision and it became final.  

The Veteran submitted a second claim for service connection for an intestinal disorder in January 1986 and by rating decision dated in June 1986 the RO found that the Veteran had failed to submit "new and material evidence" to reopen his previously denied claim, referring to 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Veteran submitted a third claim for service connection for an intestinal disorder on July 31, 2003.  In connection with this claim the Veteran submitted an August 2004 statement from his sister wherein she indicated that the Veteran wrote to her during his military service complaining of abdominal pain.  He also submitted a September 2004 statement from Dr. W.M.F. indicating that because the Veteran now reported a history of abdominal pain during service and was treated for significant intestinal problems merely six months after his discharge from military service, the Veteran's stomach problems may have begun during service.  By rating decision dated in October 2003, the RO again found that the Veteran had failed to submit "new and material evidence" to reopen his previously denied claim.  Thereafter, the Veteran perfected an appeal to the Board.  

In February 2007 the Board found that the Veteran had submitted "new and material evidence" with respect to the intestinal disorder clam, reopened the claim for an intestinal disorder, and remanded for a VA opinion with regard to whether the Veteran's intestinal disorder began during military service.  In April 2007 a VA examiner opined that even though the Veteran's service treatment records were negative for complaints regarding the stomach, given the Veteran's reported history of stomach problems during military service, as well as the history provided by the Veteran's sister in August 2004, it was at least as likely as not that the intestinal problems that occurred six months after the Veteran's discharge were related to the reported abdominal pain and symptoms that occurred while the Veteran was in service.  In June 2007 the VA examiner submitted an addendum to the April 2007 report, noting that the examiner's conclusion was not based on evidence-based medicine and was, instead, based on the Veteran's history.  The VA examiner wrote that it was not possible to prove the relationship to the prior reported episodes of pain.  

In February 2008 the Board granted service connection for resection of terminal ileum and right colon and by rating decision dated in April 2008, the RO effectuated the grant of service connection for resection of terminal ileum and right colon, assigning a 20 percent disability rating effective July 31, 2003, the date of the Veteran's reopened claim.  Thereafter, the Veteran disagreed with the effective date assigned and perfected an appeal with regard to that issue.

Relevant Law

The effective date of an award of disability compensation to a veteran will be the day following separation from active service or date entitlement arose if the claim is received within one year of separation from active service; otherwise, it will be the date of receipt of claim, or the date when entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, the formal claim will be considered filed as of the date of receipt of the informal claim.  38  C.F.R. § 3.155(a).

A report of examination or hospitalization will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of  Veterans Affairs issue, if the report relates to a disability  which may establish entitlement.  38 C.F.R. § 3.157(a). 

The effective date of reopened claims shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

Analysis

As noted, rating decisions dated in September 9, 1948 and June 17, 1986, denied the Veteran's claim for entitlement to service connection for resection of terminal ileum and right colon.  These decisions are final.  See 38 U.S.C.A. § 7104.  The effect of that finality is to preclude an award of an effective date prior that denial.  Moreover, in February 2007 the Board found that there was no clear and unmistakable error (CUE) in the September 9, 1948 rating decision such as to challenge the finality of the initial determination.  

Based on the foregoing, any effective date awarded in the present case must be later than June 17, 1986.  Moreover, as previously noted, the appropriate effective date of reopened claims shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

Here, the RO received the Veteran's request to reopen his claim for service connection for resection of terminal ileum and right colon on July 31, 2003.  There is no evidence that he filed a claim to reopen prior to that date.  Thus, there is no entitlement to an effective date earlier than July 31, 2003.  

During the March 2011 Travel Board hearing the Veteran's representative argued that the RO misapplied 38 C.F.R. § 3.156(c)(2) in denying the Veteran's claim for an earlier effective date for service connection for resection of terminal ileum and right colon.  Pursuant to 38 C.F.R. § 3.156(c)(2), if VA receives or associates with the claims file relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  The Veteran's representative argued that in connection with the Veteran's July 31, 2003 claim to reopen a previously denied claim of entitlement to service connection for resection of terminal ileum and right colon, the Veteran submitted newly obtained service treatment records which had not been previously considered by the RO.  Specifically, the Veteran's representative referred to an "entrance and exit statement that shows that [the Veteran] had a right lower quadrant scarring that was from an appendectomy that [the Veteran] had previous to the Navy."  The representative further argued that VA's failure to locate the Veteran's service treatment records was the result of an administrative error in September 1948 and June 1986 and that VA's policy to reconsider decisions based on newly discovered service department records was intended to address precisely this kind of administrative error.  Given this error, the Veteran's representative argued that 38 C.F.R. § 3.156(c)(2) was for application in this case and that the Veteran should be awarded an earlier effective date for the grant of service connection for resection of terminal ileum and right colon.  See Mayhue v. Shinseki, -- Vet.App. -- (Jan. 18, 2011).  

However, a review of the record shows that the Veteran did not submit newly obtained service treatment records in connection with his July 31, 2003 claim to reopen.  Rather, it appears that all service treatment records were associated with the claims file at the time of the initial September 1948 rating decision.  While it appears that the post-service records showing resection of the terminal ileum and right colon in August 1946 were not associated with the claims file until after the September 1948 decision but prior to the June 1986 rating decision, these August 1946 records are not service treatment records as they are dated approximately six months after the Veteran's discharge from military service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Veteran was notified that his claim was awarded with specific effective dates assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for an earlier effective date and he demonstrated his actual knowledge of what was required to substantiate an earlier effective date in his argument included on his Substantive Appeal.  He was also provided with pre-adjudicatory notice in March 2006 that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The claim for assignment of an effective date earlier than July 31, 2003, for the award of service connection for resection of terminal ileum and right colon is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


